Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 15, 1977, convicting him of bribery in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and the facts, indictment dismissed, and case remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. Defendant’s guilt was not proven beyond a reasonable doubt. Martuscello, J. P., Titone, Shapiro and O’Connor, JJ., concur.